The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 5, 2014

                                        No. 04-14-00274-CR

                                      Perry Ellis MAYFIELD,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 11-07-10728-CR
                           Honorable Richard C. Terrell, Judge Presiding

                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

        On July 9, 2014, this court dismissed this appeal for want of prosecution because
appellant failed to timely respond to this court’s order of June 12, 2014, by providing proof that
the fee for preparing the clerk’s record had been paid. On July 16, 2014, appellant filed a motion
for rehearing stating the order to show cause was misinterpreted by his staff and incorrectly
calendared. Additionally, the fee for preparing the clerk’s record was paid on July 14, 2014.

        It is therefore ORDERED that this court’s opinion and judgment dated July 9, 2014 are
WITHDRAWN BY THE COURT ON ITS OWN MOTION. Appellant’s motion for rehearing
is MOOT. The clerk’s record must be filed in this court no later than fifteen days from the date
of this order.

           It is so ORDERED on the 5th day of August, 2014.
                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court